Citation Nr: 0118906	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  01-00 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for mandibular atrophy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran served on active duty for more than 21 years, 
including verified periods of service from October 1953 to 
December 1958; from January 1962 to January 1964; from 
February 1964 to August 1966; from March 1969 to March 1971; 
and from March 1973 to December 1981. 

This appeal arises from a September 2000 rating decision in 
which the RO determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for mandibular atrophy.  

The Board of Veterans' Appeals (Board) notes that the veteran 
filed his initial claim for service connection for mandibular 
atrophy in April 1971.  A June 1971 Report of Contact 
reflects that he reported for scheduled VA examination at a 
VA outpatient clinic, but then declined to undergo such 
examination.  In July 1971 correspondence from the RO, on VA 
Form Letter 21-812, the veteran was notified that since he 
failed to report for his scheduled examination, his claim was 
denied.  However, that letter did not contain the veteran's 
appellate rights, nor does the claims folder reflect that the 
veteran was otherwise apprised of them.  For this reason, the 
July 1971 determination may not be considered to be a 
"final" adjudication.  That said, the issue is properly 
characterized as entitlement to service connection for 
mandibular atrophy.  


REMAND

The veteran contends that he currently has mandibular atrophy 
and that this condition is caused by work that was performed 
on his teeth and jaw during his active service.

In view of the recharacterization of the issue, the Board 
finds that additional development and adjudicative action are 
necessary before the issue of service connection for 
mandibular atrophy may be addressed.  

38 C.F.R. § 4.150, Diagnostic Code 9913 (2000) provides for 
compensable evaluations for the loss of upper and lower teeth 
where the loss of masticatory surface cannot be restored by 
suitable prosthesis. Where the loss of the masticatory 
surface can be restored by suitable prosthesis, a 
noncompensable evaluation is warranted. However, those 
ratings only apply to bone loss through trauma or disease 
such as osteomyelitis. They do not apply to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.

The veteran's service medical records reveal that in a July 
1954 examination report, he was diagnosed with carious teeth.  
In June 1960 and January 1961 examination reports, the 
veteran was diagnosed with an edentulous mandible.  In a 
January 1964 dental treatment record, it was noted that the 
veteran had a badly resorbed lower ridge due to trauma.  Full 
upper and lower dentures were recommended.   

In a September 2000 treatment letter from Richard L. 
McDaniel, D.M.D., M.P.H, it was noted that the veteran was 
seen that same month with complaints of ulcerations in his 
mouth and ill-fitting complete dentures.  Dr. McDaniel stated 
that the veteran's mandible had resorbed to the point that it 
would not support a lower denture.  It was noted that the 
veteran had a bone graft in this area while on active duty.  
Dr. McDaniel opined that the veteran needed prosthetic 
treatment, surgery, or implants.    

Furthermore, VA treatment records from the Dorn VA Medical 
Center (VAMC) in Columbia, South Carolina, dated in July 
2000, reveal that the veteran complained of his lower 
dentures wearing out and of jaw bone deterioration.

Congress recently amended 38 U.S.C. § 5107 (and amended or 
added other relevant provisions) to expand VA's duty assist a 
claimant in developing all evidence pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106, as well providing notice to 
the appellant when efforts to obtain potentially relevant 
evidence is unsuccessful.  A claim may be decided without 
providing such assistance only when no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

In view of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
medical records pertaining to the 
veteran's claim.  This must specifically 
include all outstanding records from the 
Dorn VAMC in Columbia, South Carolina.  
The RO should also assist the veteran in 
obtaining all other pertinent records 
from any other source(s) or facility(ies) 
identified by the veteran, which pertain 
to treatment or evaluation of his 
mandibular atrophy or precipitating 
condition.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran is free, of 
course, to submit any pertinent records 
in his possession, and the RO should give 
him an opportunity to do so. 

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO must then 
adjudicate the issue of entitlement to 
service connection for mandibular 
atrophy, on a de novo basis,  with 
consideration of all pertinent evidence 
and legal authority, to specifically 
include that cited to herein.  The RO 
must provide adequate reasons and bases 
for its determinations, addressing all 
matters and concerns noted in this 
REMAND.  

5.  If the determination remains adverse 
to the veteran, both he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond before the matter is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



